PER CURIAM.
We affirm that part of the order under review holding that Appellant, Markeise Deandre Baker, violated his probation. We also affirm the sentence imposed. However, because Defendant was originally sentenced as a youthful offender, the trial court erred in removing the youthful offender status at sentencing. See Christian v. State, 84 So.3d 437 (Fla. 5th DCA 2012). We note that the State properly concedes this error. Accordingly, we remand this case to the trial court to enter a corrected order reinstating Defendant’s youthful offender designation.
AFFIRMED; REMANDED for entry of a corrected order.
GRIFFIN, SAWAYA and BERGER, JJ., concur.